Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/21/2019, 10/22/2019, and  10/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (JP2004048827).
	As to independent claim 1, Sawada teaches a rotor (14) comprising: a shaft (20); a rotor core (24) formed of electromagnetic steel sheets and having an annular shape about the shaft (20); and a position detection magnet (44) having an annular shape about the shaft (20) and attached to one side of the rotor core (24) in an axial direction of the shaft (20); and a resin part (50) integrally holding the rotor core (22), the shaft (20), and the position detection magnet (44), wherein the position detection magnet (44) has a first end surface facing the rotor core (24) and a second end surface opposite to the first end surface (see figure 1), and wherein the position detection 
As to claim 2/1, Sawada teaches wherein the position detection magnet (44) has a part where a distance from the shaft (20) is uniform in the axial direction, and the part is located at a side closer to the rotor core (24) with respect to the tapered part (see figure 1) as shown in figure 1.  

    PNG
    media_image1.png
    836
    689
    media_image1.png
    Greyscale

As to claim 3/1, Sawada teaches wherein the rotor satisfies: 
    PNG
    media_image2.png
    18
    97
    media_image2.png
    Greyscale
 where r1 represents a minimum distance from a center axis of the shaft (20) to the tapered part (see figure 1), r2 represents a maximum distance from the 
As to claim 4/3, Sawada teaches wherein the position detection magnet (44) has a first projection projecting (see holding part 50 have a projection 58) toward the rotor core (24), and wherein the rotor core (24) has a hole (32) with which the first projection (58) is engaged as shown in figure 1.  
As to claim 6/1, Sawada teaches further comprising a rotor magnet (44), wherein the rotor core (24) has a magnet insertion hole (32) in which the rotor magnet (44) is attached through the magnet holder (50) as shown in figure 1.  
As to independent  claim 16, Sawada teaches a motor comprising: a rotor (14); and a stator (12) surrounding the rotor (14), wherein the rotor comprises: a shaft (20); a rotor core (24) formed of electromagnetic steel sheets and having an annular shape about the shaft (20); and a position detection magnet (44) having an annular shape about the shaft (20) and attached to one side of the rotor core (14) in an axial direction of the shaft (20), wherein the position detection magnet (44) has a first end surface facing the rotor core (14) and a second end surface opposite to the first end surface, and wherein the position detection magnet (44) has a tapered part (see figure 1) at an inner periphery thereof, the tapered part being inclined so that a distance from the shaft (20) is maximum at the second end surface as shown in figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP2004048827) as applied in claims 4, 6 above, and further in view of Kimura et al. (US PG Pub 2005/0218861).
As to claim 5/4, Sawada teaches the claimed limitation as discussed above except wherein the first projection extends in an arc shape about the shaft.  
However Kimura et al. teaches wherein the first projection (61A) extends in an arc shape about the shaft (13) as shown in figure 11, for the advantageous benefit of providing an inexpensive brushless synchronous motor that can be manufactured at a high productivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sawada by using the first projection extends in an arc shape about the shaft, as taught by Kimura et al., to provide an inexpensive brushless synchronous motor that can be manufactured at a high productivity.
As to claim 7/6, Sawada teaches the claimed limitation as discussed above except wherein the position detection magnet has a second projection that enters the magnet insertion hole of the rotor core.  
However Kimura et al. teaches wherein the position detection magnet (61) has a second projection (61a) that enters the magnet insertion hole (14a) of the rotor core (14) as shown in figure 11, providing an inexpensive brushless synchronous motor that can be manufactured at a high productivity.

As to claim 8/6, Sawada teaches wherein the rotor (14) is a consequent pole type rotor in which one magnetic pole is formed by the rotor magnet (44) and the other magnetic pole is formed by the rotor core (24) as shown in figure 1.  
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP2004048827) as applied in claim 1 above, and further in view of Yamanaka al. (WO2017081822).
As to claim 9/1, Sawada teaches the claimed limitation as discussed above except wherein the position detection magnet has a hole connecting an inner peripheral surface and an outer peripheral surface of the position detection magnet.  
However Tsuhura et al. teaches wherein the position detection magnet (1) has a hole (3) connecting an inner peripheral surface and an outer peripheral surface of the position detection magnet (1) as shown in figure 7, for the advantageous benefit of providing a rotor that is capable of reducing the number of parts needed for mounting, easy to mount, and capable of preventing displacement between a sensor magnet and the rotor as well as to provide a rotary electric machine and a method of producing the rotor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sawada by using the .
Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP2004048827) as applied in claim 1 above, and further in view of Asao et al. al. (JP2007221866).
As to claim 11/1, Sawada et al. teaches the claimed limitation as discussed above except wherein the rotor core and the shaft are separated from each other by the resin part.  
However Asao et al. teaches wherein the rotor core (3) and the shaft (1) are separated from each other by the resin part (17) as shown in figure 1, for the advantageous benefit of preventing the generation of cracks in the inner cylinder without increasing the usage amount of the thermoplastic resin and reducing the manufacturing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sawada by using the rotor core and the shaft are separated from each other by the resin part, as taught by Asao et al., to prevent the generation of cracks in the inner cylinder without increasing the usage amount of the thermoplastic resin and reducing the manufacturing cost.
As to claim 12/1, Sawada et al. teaches the claimed limitation as discussed above except wherein the resin part has a plurality of ribs radially extending from a circumference of the shaft.  
However Asao et al. teaches wherein the resin part (17) has a plurality of ribs (18) radially extending from a circumference of the shaft (1) as shown in figures 1 and 2, for the advantageous benefit of preventing the generation of cracks in the inner cylinder without increasing the usage amount of the thermoplastic resin and reducing the manufacturing cost.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sawada by using the resin part has a plurality of ribs radially extending from a circumference of the shaft, as taught by Asao et al., to prevent the generation of cracks in the inner cylinder without increasing the usage amount of the thermoplastic resin and reducing the manufacturing cost.
As to claim 13/1, Sawada teaches the claimed limitation as discussed above except wherein an end surface of the rotor core opposite to the position detection magnet is covered with resin.  
However Asao et al. teaches wherein an end surface of the rotor core (3) opposite to the position detection magnet (11) is covered with resin (17) as shown in figure 1, for the advantageous benefit of preventing the generation of cracks in the inner cylinder without increasing the usage amount of the thermoplastic resin and reducing the manufacturing cost.

As to claim 17/1, Sawada teaches the claimed limitation as discussed above except an air conditioning apparatus comprising: an outdoor unit having a first fan and a first motor that drives the first fan; an indoor unit having a second fan and a second motor that drives the second fan; and a refrigerant pipe connecting the outdoor unit and the indoor unit to each other, wherein at least one of the first motor and the second motor comprises: the rotor and -6-Attorney Docket No. 129I_030_TN a stator surrounding the rotor.
However Asao et al. teaches an air conditioning apparatus (30) comprising: an outdoor unit (25) having a first fan (26) and a first motor that drives the first fan (26); an indoor unit (24) having a second fan and a second motor (1000) that drives the second fan; and a refrigerant pipe (see figure 15) connecting the outdoor unit (25) and the indoor unit (24) to each other, wherein at least one of the first motor and the second motor comprises: the rotor (100) and -6-Attorney Docket No. 129I_030_TN a stator (20) surrounding the rotor (100) as shown in figures 14 and 15, for the advantageous benefit of reducing cost by using minimum amount of thermoplastic resin containing soft magnetic body and shaping a shaft, rotor magnet by general purpose thermoplastic resin by which noise generation is suppressed, since gap is not formed.
.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP2004048827) as applied in claim 1 above, and further in view of Asao et al. al. (JP2009284658).
As to claim 14/1, Sawada teaches the claimed limitation as discussed above except wherein the position detection magnet is divided, in the axial direction, into a first part having the first end surface and a second part having the second end surface.
Suzuki et al. teaches wherein the position detection magnet is divided, in the axial direction, into a first part (28) having the first end surface and a second part (74) having the second end surface as shown in figure 4, for the advantageous benefit of providing number of components of the motor is reduced and the rotor manufacturing process is simplified.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sawada by using the 
As to claim 15/14, Sawada teaches wherein the first part (44) has a first contact part at an outer periphery of the first part on a side facing the second part (50); wherein the second part (50) has a second contact part in contact with the first contact part (44); and -5-Attorney Docket No. 129I_030_TN wherein each of the first contact part (44) and the second contact part (50) is inclined so that a distance from the shaft (20) increases as a distance from the rotor core (24) in the axial direction increases as shown in figure 1. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (WO2017/081822), english translation (US PG Pub 2019/0089213) in view of Sawada (JP2004048827).
As to independent 18, Yamanaka et al. teaches a manufacturing method of a rotor (10), the method comprising the steps of: preparing a shaft (8), an annular rotor core (12), and an annular position detection magnet (1); placing the shaft (8), the rotor core (12), and the position detection magnet (1) in a molding mold injecting resin into the molding mold (paragraph [0031], wherein the position detection magnet (1) has a first end surface and a second end surface that are end surfaces in an axial direction,-7-Attorney Docket No. 129I_030_TN the position detection magnet (1) having a tapered part 4) at an inner periphery thereof, the tapered part (4) being inclined so that a distance from the shaft (8) is maximum at the second end surface,

However Yamanaka et al. teaches the claimed limitation as discussed above except an annular rotor core formed of electromagnetic steel sheets.
However Sawada teaches an annular rotor core (24) formed of electromagnetic steel sheets as shown in figure 1, for the advantageous benefit of providing assembly simple, and reliably.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sawada by using an annular rotor core formed of electromagnetic steel sheets, as taught by Sawada, to provide number of components of the motor is reduced and the rotor manufacturing process is simplified.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	January 15, 2021